DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the papers filed July 9, 2019.  Currently, claims 1-20 are pending.  
	
Priority
This application is a CON of PCT/JP2018/000792, filed January 15, 2018 and claims priority to foreign JAPAN 2017-005102, filed January 16, 2017.  
It is noted that a translation of the foreign document has not been received.  

Drawings
The drawings are acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-11, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106, part II. 
	The unpatentability of abstract ideas was recently confirmed by the U.S. Supreme Court. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos, 561 U.S. 593, 601 (2010).  
	The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v. Kappos, 561 U.S. at 601 (2010).   The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature,” but “one must do more than simply state the law of nature while adding the words ‘apply it.’” Mayo, 566 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71–72). In Mayo, the Court found that “[i]f a law of nature is not patentable, the neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S. at 77.  Additionally, “‘conventional or obvious’ ‘[pre]-solution activity’ is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law.” Id. at 79 (quoting Flook, see also Bilski, 561 U.S. at 593 (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’”) (quoting Diehr, 450 U.S. at 191–192). 
	The unpatentability of natural products was recently reconfirmed by the Supreme Court in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, (2013).
	In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 
	Based upon consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fail to meet the elements required for patent eligibility.

Question 1
The claimed invention is directed to a process that involves a natural principle and a judicial exception.
	
	Question 2A Prong I	

Claims 6, 14, 20 are directed to determining whether or not tumor marker nucleic acid having somatic mutations is detected in PBMC and evaluating the presence or absence of onset or relapse of tumors or susceptibility to a molecular target drug.   
Claims 7, 15 are directed to further evaluating the susceptibility to a target drug. 
Claims 8, 16 are directed to further evaluating the possibility of tumor recurrence or new metastasis that has occurred in the subject. 


Each of Claims 6-8, 14-16, 20 are directed to a process that involves the judicial exceptions of an abstract idea (i.e. the abstract steps of “evaluating or determining” onset or relapse of tumors or susceptibility to a molecular drug target or possibility of tumor recurrence or new metastasis) and a law of nature/natural phenomenon (i.e. the natural correlation between the presence of somatic mutations in the PBMC fraction of the blood).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.  

Herein, claims 6-8, 14-16 involve the patent-ineligible concept of an abstract process.  Claims 6-8, 14-16 require “evaluating or determining” onset or relapse of tumors or susceptibility to a molecular drug target or possibility of tumor recurrence or new metastasis   Neither the specification nor the claims set forth a limiting definition for 

A correlation that preexists in the human is an unpatentable phenomenon.  The association between somatic mutations in PBMC and whether the subject has onset or relapse of tumors or susceptibility to a molecular drug target or possibility of tumor recurrence or new metastasis.  The "evaluating” step amounts to no more than an "instruction to apply the natural law".  This step is no more than a mental step.  Even if the step requires something more such as to verbalize the discovery of the natural law, this mere verbalization is not an application of the law of nature to a new and useful end.  The "evaluating" step does not require the process user to do anything in light of the correlation.  The "evaluating" step fails to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”    

Question 2A Prong II
The exception is not integrated into a practical application of the exception.  The claims does not recite any additional elements that integrate the exception into a practical application of the exception.  The steps of examining whether or not the 

Accordingly, the claims are directed to judicial exceptions.

Question 2B
The second step of Alice involves determining whether the remaining elements, either in isolation or combination with the other non patent ineligible elements, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). 
The claims are not sufficiently defined to provide a method which is significantly more from a statement of a natural principle for at least these reasons:
	The claims also do not add a specific limitation other than what is well-understood, routine and conventional in the field.  That is, the step of recovering PBMC and examining whether or not a nucleic acid derived from tumor marker genes having somatic mutations is detected from DNA included in the PBMC layer is well-understood, routine and conventional in the art at the time the invention was made.  The prior art teaches analyzing PMBC samples from patients for tumor markers genes.  
	The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using any of a variety of well-understood techniques in the prior art for detection.   The claims are set forth at a high level of generality. The “determining” steps are insufficient to make the claims patent eligible.  

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-2, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (Tissue Antigens, Vol. 79, pages 359-366, 2012).
.  

Claim(s) 1-2, 5-6, 11, 13-14, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gautschi et al. (Cancer Letters, Vol. 254, pages 265-273, 2007).  
.  

Claim(s) 1-2, 4, 6-8, 11, 14-16, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swisher et al. (JAMA Oncology, Vol. 2, No. 3, pages 370-372, March 2016).  
Swisher teaches somatic mosaic mutations in PPM1D and TP53 in the blood of women with Ovarian Carcinoma (limitations of Claim 11, 19).  Swisher teaches a method of performing massive parallel sequencing to quantitate mutations in peripheral blood mononuclear cells (PBMCs) (abstract)(limitations of Claim 1, 4).  Swisher teaches sequential PBMC samples harvested from 13 patients with ovarian cancer near diagnosis and after a median of 2 different chemotherapy regimens were detected (limitations of Claim 2).  Swisher teaches a list of targeted genes in eTable 1, such as Tp53, BRCA1, BRCA2 (page 371, col. 1).    Swisher specifically teaches cancer-associated genes in PBMC DNA were sequenced with BROCA to assess the relationship between prior chemotherapy exposure, age and somatic mosaic mutations .  

Claim(s) 1, 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valori et al. (Clin Immunol, Vol. 175, pages 75-81, December 5, 2016). 
Valori teaches a method of analyzing somatic mutations in PMBC blood samples (see 2.1).  Valori enriches PBMCs using immunomagnetic beads (see 2.1).   Valori teaches performing next-generation DNA sequencing targeting 986-immune related genes (see Table S1)(limitations of Claim 4).  Within in Table S1, KRAS is listed as studied (limitations of Claim 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swisher et al. (JAMA Oncology, Vol. 2, No. 3, pages 370-372, March 2016) in view of Valori et al. (Clin Immunol, Vol. 175, pages 75-81, December 5, 2016). 
Swisher teaches somatic mosaic mutations in PPM1D and TP53 in the blood of women with Ovarian Carcinoma (limitations of Claim 11, 19).  Swisher teaches a method of performing massive parallel sequencing to quantitate mutations in peripheral blood mononuclear cells (PBMCs) (abstract)(limitations of Claim 1, 4).  Swisher teaches sequential PBMC samples harvested from 13 patients with ovarian cancer near diagnosis and after a median of 2 different chemotherapy regimens were detected (limitations of Claim 2).  Swisher teaches a list of targeted genes in eTable 1, such as Tp53, BRCA1, BRCA2 (page 371, col. 1).    Swisher specifically teaches cancer-associated genes in PBMC DNA were sequenced with BROCA to assess the relationship between prior chemotherapy exposure, age and somatic mosaic mutations (limitations of Claim 6, 7, 14, 15, 20).  BROCA uses next generation sequencing for analysis of mutations (limitations of Claim 4).   Swisher teaches that the frequency of somatic mosaic PPM1D mutations in PBMCs was significantly associated with prior chemo.  Swisher inherently evaluates the possibility that tumor recurrence or new metastasis has occurred since they detected somatic mutations from DNA included in PBMC (limitations of Claim 8, 16).  
Swisher does not specially teach analysis of the KRAS tumor marker.  

Therefore, it would have been prima facie obvious at the time the invention was made to have expanded the analysis of tumor marker genes in PBMC, as taught by Swisher to include additional markers such as KRAS.  eTable 1 of Swisher teaches a plurality of genes in PBMC can be detected.  A person of skill in the art would expect a similar result with additional genes including KRAS.  In fact Valori specifically teaches a panel of 986 genes may be analyzed using next generation sequencing in PBMC.  Thus, the ordinary artisan would have been motivated to have analyzed the well known tumor suppressor gene KRAS in PBMC of patient samples for the expected result of detecting somatic mutations that may be associated with chemotherapy, resistance or other phenotypes.  

Claims 3, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautschi et al. (Cancer Letters, Vol. 254, pages 265-273, 2007) or Smith et al. (Tissue Antigens, Vol. 79, pages 359-366, 2012) in view of Riedhammer C., Halbritter D., Weissert R. (2014) Peripheral Blood Mononuclear Cells: Isolation, Freezing, Thawing, and Culture. In: Weissert R. (eds) Multiple Sclerosis. Methods in Molecular Biology, vol 1304. Humana Press, New York, NY. https://doi.org/10.1007/7651_2014_99). 
Gautschi teaches a method of detecting somatic mutations of the KRAS gene in plasma and PMBC samples.  Specifically, Gautschi teaches obtaining peripheral blood 
Smith teaches analysis and detection of somatic mutations of tumor marker genes in PBMC (peripheral blood mononuclear cell layer) from a blood sample.  Specifically Smith teaches analysis of somatic mutations in HLA genes of patients with a variety of hematologic diseases including leukemia, myelodysplastic syndrome and non-Hodgkin’s lymphoma (abstract).  Smith teaches genomic DNA was extracted from PBMC isolated by density gradient centrifugation (page 361, col. 1)(limitations of Claim 3, 12).  Smith teaches DNA array analysis was performed using Affymetrix Human GeneChip 6.0 array (page 361, col. 1). Smith also teaches flow cytometric analysis of cryopreserved PBMC and HLA-A DNA sequencing (page 361, col. 2).   
Gautschi does not teach analysis of Ficoll density gradient centrifugation to recover peripheral blood mononuclear cell layer, instead Gautschi uses Lymphoprep density gradient centrifugation.  
However, the art teaches the density gradients of Lymphoprep or Ficoll both allow separation of blood components according to their density.  Riedhammer teaches Lymphoprep and Ficoll are equivalent density gradient mediums for isolating PBMCs from whole blood.  



Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANINE ANNE GOLDBERG whose telephone number is (571)272-0743.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        April 27, 2021